Lumpkin, J.
By the Court. delivering the opinion.
[1.] Was the Court right in refusing to compel the plaintiff to consolidate the two actions. ? We think so, clearly. The notes fell due at different times, and were sued each, at maturity. (Tidd’sBr.613.) Besides, in this case, one of the cases had been continued for the Term, before the motion to consolidate was made.
[2.] Did the Court err in refusing to allow the testimony of Gray, taken by commission, to be read ? There were two cases pending in the Court upon two separate notes, but both notes were part of the same contract. Two sets of interrogatories were taken out for the witness Gray, one in*442tended for the one case and the other for the other. One set was answered more fully than the other, and on that ac-co unt, the defendant proposed to read both sets, in the same case. Why not allow it to be done ? The parties were the same; the subject matter or issues the same precisely in both cases. No good reason can be assigned why they should not have been read.
[3.] The witness, English, was permitted by the Court to be examined as to the present value of the land, in order to ascertain whether Gaulden was injured by the fraud alleged to have been practiced upon him when he bought the land. This was clearly wrong. His testimony should have been restricted to the value of the land at the time of the purchase, and not extended to its present value.
Considering the loss and depreciation in the quantity and quality of the land, it is impossible to justify the verdict upon any other hypothesis, than that the jury took into consideration the present value of the land, and that, they had no right to do under the law.
We forbear to express any other or further opinion upon the facts.
We have omitted noticing several points which will not arise upon another trial, and which involve no legal principle of general'importance.
Judgment reversed.